ITEM 77M (1) Dreyfus Strategic Value Fund A series of the Advantage Funds, Inc. Registration No. 811-7123 Sub-Item 77M and 77Q1(g) During the reporting period ended February 29, 2012, Dreyfus Strategic Value Fund, a series of the Advantage Funds, Inc. (the “Acquiring Fund”), was the surviving entity of a reorganization with Dreyfus Core Value Fund (the “Acquired Fund”), a separate series of The Dreyfus/Laurel Funds Trust. On April 7, 2011 and April 12, 2011, respectively, the Boards of the Advantage Funds, Inc. and The Dreyfus/Laurel Funds Trust considered the reorganization and approved an Agreement and Plan of Reorganization (the “Plan”) providing for the transfer of all assets, subject to liabilities, of the Acquired Fund in exchange for the Acquiring Fund’s shares having an aggregate net asset value of the Acquired Fund’s shares as described below (the “Reorganization”). At a Special
